Exhibit 26(h)(7)(a): Participation Agreement among Security Life of Denver, ING Investors Trust and Directed Services, Inc. PARTICIPATION AGREEMENT AMONG ING INVESTORS TRUST and SECURITY LIFE OF DENVER AND DIRECTED SERVICES, INC. THIS AGREEMENT, made and entered into as of this 1st day of May, 2003, among SECURITY LIFE OF DENVER (the “Company”), a life insurance company organized under the laws of Colorado, on its own behalf and on behalf of each separate account of the Company set forth on Schedule A attached hereto, as such Schedule may be amended from time to time (each such account hereinafter referred to as the “Account”), ING INVESTORS TRUST (the “Trust”), an open-ended management investment company and business trust organized under the laws of the
